ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Northrop Grumman Corporation                      ) ASBCA No. 60190
                                                  )
Under Contract No. N68936-05-C-0059 et al.        )

APPEARANCES FOR THE APPELLANT:                       Stephen J. McBrady, Esq.
                                                     Charles Baek, Esq.
                                                      Crowell & Moring LLC
                                                      Washington, DC

                                                     Peter B. Hutt II, Esq.
                                                     Evan R. Sherwood, Esq.
                                                      Covington & Burling LLP
                                                      Washington, DC

APPEARANCE FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE PAGE

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

        It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $48,413,841.
If the award is not paid by November 15, 2021, further interest shall be paid on the
principal amount of $36,413,841 pursuant to 41 U.S.C. § 7109 from November 16, 2021
until date of payment.

       Dated: October 15, 2021



                                                   REBA PAGE
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60190, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

      Dated: October 15, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2